          Case 3:18-cv-01691-MO           Document 81      Filed 09/11/20     Page 1 of 5




William Nicholson Lawton, OSB 143685
nick@eubankslegal.com
Eubanks & Associates PLLC
1331 H Street NW
Washington, D.C. 20005
Tel: (202) 556-1243

William S. Eubanks II, admitted pro hac vice
bill@eubankslegal.com
Eubanks & Associates PLLC
1331 H Street NW
Washington, D.C. 20005
Tel: (970) 703-6060

Counsel for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


GINGER KATHRENS, et al.,              )               Case No. 3:18-cv-01691-MO
                                      )
               Plaintiffs,            )               PLAINTIFFS’ UNOPPOSED MOTION
                                      )               FOR CLARIFICATION OF
       v.                             )               DEADLINE TO APPEAL
                                      )               THIS COURT’S ORDER OF
DAVID BERNHARDT, et al.,              )               AUGUST 4, 2020
                                      )
               Defendants.            )

                                    UNOPPOSED MOTION

       Plaintiffs respectfully request that this Court clarify that its August 4, 2020 Order is not a

final appealable order, and that the period for appealing any fee-related issues will begin to run

only after the Court enters a final judgment on fees in this case. Pursuant to Local Rule 7-1(a)(1),

Plaintiffs have conferred with Defendants regarding this motion, which Defendants do not

oppose.



                                                  i
Case 3:18-cv-01691-MO   Document 81   Filed 09/11/20   Page 2 of 5




                                        Respectfully submitted,

                                        /s/ William N. Lawton___
                                        William N. Lawton
                                        nick@eubankslegal.com
                                        Oregon Bar No. 143685

                                        William S. Eubanks II
                                        (admitted pro hac vice)
                                        bill@eubankslegal.com
                                        D.C. Bar No. 987036

                                        Eubanks & Associates LLC
                                        1331 H Street NW, Suite 902
                                        Washington, DC 20005
                                        (202) 556-1243

                                        Counsel for Plaintiffs




                              ii
         Case 3:18-cv-01691-MO            Document 81        Filed 09/11/20      Page 3 of 5




                                 MEMORANDUM IN SUPPORT

        “A court may clarify its order for any reason.” Wahl v. Am. Sec. Ins. Co., No. C 08-0555,

2010 WL 2867130, at *3 (N.D. Cal. July 20, 2010). “[S]uch a request ‘invites interpretation,

which trial courts are often asked to supply, for the guidance of the parties.’” Id. (quoting

Bordallo v. Reyes, 763 F.2d 1098, 1102 (9th Cir. 1985)); see also Fed. R. Civ. P. 60(a)

(establishing that courts may “correct a clerical mistake or a mistake arising from oversight or

omission whenever one is found in a judgment, order, or other part of the record”).

        Deadlines for filing an appeal are “mandatory and jurisdictional.” Budinich v. Becton

Dickinson & Co., 486 U.S. 196. 203 (1988). “If a party believes a court has acted ambiguously

as to an appeal deadline, it bears the burden of seeking clarification.” Mt. Graham Red Squirrel

v. Madigan, 954 F.2d 1441, 1462–63 (9th Cir. 1992).

        Plaintiffs respectfully request that the Court clarify a potential ambiguity in its Order of

August 4, 2020, which granted Plaintiffs’ Amended Motion for Reconsideration in part, but also

denied Plaintiffs the ability to recover fees for a portion of this case. Plaintiffs believe that this

Court’s August 4, 2020 order is interlocutory in nature, because it ordered further briefing on

Plaintiffs’ claim for attorneys’ fees and costs. However, because the Court’s Order did not

specify whether it is entirely interlocutory, or whether any part of that Order may instead be

final, Plaintiffs are concerned that the August 4, 2020 Order could be interpreted as a final

appealable judgment as to the denial of Plaintiffs’ ability to recover fees for a portion of this

case. If that interpretation were correct, to preserve their rights to potentially appeal that aspect

of the Court’s ruling, Plaintiffs would have to file at least a protective notice of appeal by no

later than October 3, 2020.




                                                    1
          Case 3:18-cv-01691-MO          Document 81        Filed 09/11/20     Page 4 of 5




         Clarification of this Court’s August 4, 2020 Order as an interlocutory order would

promote efficiency by allowing the Court to issue a final ruling on the fee phase of this litigation

before any appellate deadlines elapse, and allowing the parties to engage in a fully informed

evaluation of whether any appeal may be necessary. Clarification would also avoid confusion as

to this Court’s jurisdiction over the remaining fee issues, which could ensue if Plaintiffs are

forced to file a protective notice of appeal to preserve their rights to challenge any portion of the

August 4, 2020 Order. See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)

(“The filing of an appeal is an event of jurisdictional significance—it confers jurisdiction on the

court of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.”). Finally, clarification would not cause any hardship or prejudice to any

party.

         For the convenience of the Court and the parties, Plaintiffs respectfully request that the

Court clarify that its August 4, 2020 Order was not a final appealable order, and that the period

for appealing any fee-related issues will begin to run only after the Court enters a final judgment

on fees in this case.




                                                   2
Case 3:18-cv-01691-MO   Document 81   Filed 09/11/20   Page 5 of 5




                                        Respectfully submitted,

                                        /s/ William N. Lawton___
                                        William N. Lawton
                                        nick@eubankslegal.com
                                        Oregon Bar No. 143685

                                        William S. Eubanks II
                                        (admitted pro hac vice)
                                        bill@eubankslegal.com
                                        D.C. Bar No. 987036

                                        Eubanks & Associates LLC
                                        1331 H Street NW, Suite 902
                                        Washington, DC 20005
                                        (202) 556-1243

                                        Counsel for Plaintiffs




                              3
